WASHBURN, J.
Epitomized Opinion
Mary Bates brought suit in the Franklin Common Pleas to obtain a divorce from Wesley Bates. On March 25, 1924, while the case was pending, and after trial was had, and the court had announced the decision in favor of Mrs. Bates, and while motion for new trial filed by Bates was pending, and when there was no judgment disposing of the case in the Common Pleas, a petition in error was filed in the Court of Appeals by Bates and service of process was had upon Mrs. Bates. There being no judgment in the Common Pleas the Court of Appeals did not acquire jurisdiction to review the case. Arbuckle v. American Belting Co., 91 OS. 415.
Judgment was given for Mrs. Bates June 3, 1924 and Bates filed a supplemental petition in error on Dee. 8, 1924. The Court of Appeals held that it had no jurisdiction over the supplemental petition in error because it was filed in more than 70 days after the judgment was rendered on June 3, 1924.